Title: To James Madison from John Graham, 25 August 1809
From: Graham, John
To: Madison, James


Dear SirDept of State 25th Augt 1809.
Mr Jones of the Treasury informed me yesterday that Mr Gallatin wished me to send to you or to himself, copies of the Letters written to Mr Pinkney in the beginning of Decr 1808, enclosing Mr Campbell Report on our foreign Relations, and also a copy of Mr Pinkneys Letter giving an account of his Interview with Canning between the 10th & 23d Jany 1809. In compliance with this wish, I have now the honor to send you Copies of several Letters written to Mr Pinkney about that time—and also Mr Pinkneys Letter of the 23d Jany. As this Letter is a private one, and addressed to yourself I thought it most correct to send the original.
Inclosed you will find a Copy of a Resolution of the House of Representatives of the Mississippi Territory, which Mr Pointdexter has just sent here—as he seems to think it important that you should act on it as soon as possible—I have thought that I should do right in sending you the Copy without loss of time.
As I presume you will have more leisure to look into Clarks Book while at Montpellier than on your return to the City, I send you by this days Mail a Copy which his friend Mr Coxe of Phia. sent here to be deposited in the Dept of State according to Law. With Sentiments of the most Respectful Attachment I have the Honor to be, Sir, Your Most Obt Sert
John Graham
